Citation Nr: 0906792	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional disability of the neck claimed to 
be the result of physical therapy performed at the Department 
of Veterans Affairs Medical Center in Grand Island, Nebraska.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional disability of the right arm 
claimed to be the result of physical therapy performed at the 
Department of Veterans Affairs Medical Center in Grand 
Island, Nebraska.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to July 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant claims that he incurred additional disability 
of the neck and right arm as a result of physical therapy he 
received at the Grand Island VA Medical Center (VAMC).  

In his September 2006 claim for compensation under section 
1151, the appellant indicated that he "believe[d] it was in 
1995" when he sought treatment for discomfort in his neck 
and lower back.  At that time, X-ray studies were performed 
and he was reportedly diagnosed by his treating physician, 
Dr. Pinto, as having arthritis.  The appellant recalled that 
Dr. Pinto referred him for physical therapy.  

The appellant indicated that during his physical therapy, a 
traction-like device was used to stretch his neck.  During 
such therapy, he recalls feeling a snap and being unable to 
move for several minutes.  

The appellant indicated that within a couple of weeks of that 
therapy, he was seen at the Lincoln VA Medical Center where 
his treating physician, Dr. Bence, reviewed the results of a 
recently-performed MRI study.  The appellant recalled that 
after reviewing the result of the study, Dr. Bence advised 
him that when he had received traction therapy, the arthritic 
formations around his C5-6 vertebrae separated, resulting in 
a "J" shaped fracture.  The appellant indicated that he had 
since developed numbness and tingling in his right arm, which 
he believed was due to the "cervical fracture."  

Upon receipt of the appellant's claim, the RO contacted the 
Grand Island VAMC and requested medical records pertaining to 
the appellant for the period from January 1, 1995.

Records provided by the Grand Island VAMC, dated from June 
1993 to December 1999, show that on several occasions between 
August 1995 and December 1997, the appellant was seen by Dr. 
Pinto in connection with various complaints, including neck 
and back pain.  X-ray studies were apparently performed in 
September 1995 and May 1997, although they are not of record.  
These studies reportedly showed degenerative disc disease at 
C5-6, with disc space narrowing and anterior osteophyte 
formation.  None of these records, however makes any 
reference to a physical therapy referral.

In December 1997, the appellant again saw Dr. Pinto in 
connection with his complaints of pain in his neck.  He 
reported that he had undergone EMG testing in September had 
had terrible pain in his neck, right arm, and hand since that 
time.  On that occasion, it appears that Dr. Pinto referred 
the appellant for physical therapy, as well as neurological 
evaluation.  Physical therapy records, however, were not 
included in the records forwarded by Grand Island VAMC.  
These records do include a February 1998 neurological 
consultation report in which the appellant was diagnosed as 
having cervical degenerative disease with C5/6 symptoms to 
the right.  An MRI was ordered and apparently performed in 
April 1998.  This study reportedly showed mild stenosis at 
C4-5 and C5-6.  The results of the study, however, are not of 
record.  

In April 1998, the appellant was seen by Dr. Bence.  It was 
noted that the appellant had undergone traction therapy, 
although it had caused an increase in pain.  It was also 
noted that a CT scan had shown a C5-6 ruptured disc, although 
it was not compressing any neural foramina.  Subsequent 
records dated to December 1999 show that the appellant was 
seen on several occasions by Drs. Bence and Pinto in 
connection with various complaints, including neck pain.  
There is no discussion in any of these records indicating 
that the appellant sustained additional disability as a 
result of physical therapy. 

In December 2006, the RO sought a VA medical opinion in 
connection with the appellant's claim.  The examiner 
indicated that he was unable to provide an opinion as to 
whether the appellant suffered any additional disability as a 
result of VA physical therapy, as there were no physical 
therapy records in the veteran's VA claims folder.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from VA medical 
facilities.  VA will only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).

Based on the discussion above, the Board finds that the 
record on appeal is incomplete.  While the appellant has 
subsequently submitted some additional VA clinical records, 
it does not appear that complete physical therapy and 
radiographic records have been associated with the record on 
appeal.  In that regard, however, the Board observes that it 
appears that the appellant may be mistaken about the date he 
recalls receiving the physical therapy in question.  Again, 
he recalls that it was in 1995, while the treatment records 
discussed above seem to indicate that he did not receive 
physical therapy until 1998.  The appellant is advised that 
it is his responsibility to provide VA with enough 
information to identify and locate the existing records, 
including the approximate time frame covered by these 
records.  See 38 C.F.R. § 3.159(c)(2)(i).  


In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should contact the Grand 
Island and Lincoln VA Medical Centers and 
request physical therapy records, as well 
as radiographic reports, including X-ray, 
CT, and MRI reports, for the period from 
January 1, 1995 to December 31, 1999.  

2.  After the above records have been 
secured and associated with the record on 
appeal, the appellant should be afforded 
a VA medical examination.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion as to the following:  

(a)  Is it at least as likely as not that 
the appellant sustained additional 
disability of the neck or right arm as a 
result of physical therapy he received at 
the Grand Island VAMC in 1998?  

(b) If so, is it at least as likely as 
not that any such additional disability 
of the neck or right arm is due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA 
in performing the physical therapy in 
question; or an event not reasonably 
foreseeable.

In providing such opinions, the examiner 
should provide adequate reasons for the 
medical conclusions rendered.  The 
examiner is advised that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




